Citation Nr: 0946110	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  05-18 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for mitral valve 
prolapse. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1980 to February 2003.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a February 2004 
rating decision by the Waco Regional Office (RO) of the 
Department of Veterans Affairs (VA) that granted service 
connection for mitral valve prolapse and assigned a 
noncompensable rating effective March 1, 2003.  In October 
2007, the Veteran testified at a Travel Board hearing before 
the undersigned; a transcript of that hearing is of record.  
In January 2008, the Board remanded the claim for further 
development.  

The Board notes that a March 2003 rating decision granted 
service connection gastroesophageal reflux disease (GERD) and 
assigned a noncompensable rating effective March 1, 2003.  
The Veteran perfected his appeal seeking an increased rating.  
A January 2008 Board decision, implemented by a January 2008 
rating decision, increased the rating to 10 percent disabling 
and this matter is no longer before the Board.  


FINDINGS OF FACT

Throughout the appeal period the Veteran's mitral valve 
prolapse was manifested by a workload of greater than 7 METS 
but not greater than 10 METs.  


CONCLUSION OF LAW

The criteria for a 10 percent initial rating, but no higher, 
for mitral valve prolapse have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, 
Diagnostic Code (DC) 7099-7000 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. 38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the February 2004 rating decision that is on appeal 
granted service connection for mitral valve prolapse and 
assigned a rating and an effective date for the award, 
statutory notice had served its purpose and its application 
was no longer required.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).  Notably, a March 2006 and 2008 
letters also provided the Veteran with general notice on the 
"downstream" issues of disability rating and effective date 
criteria.  A November 2009 supplemental SOC (SSOC) 
readjudicated the matter after the Veteran and his 
representative had ample opportunity to respond and further 
development was completed.  38 U.S.C.A. § 7105; see Mayfield 
v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has 
not alleged that notice as to this matter was less than 
adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) 
(holding that "where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream issues").

The Board acknowledges that the Veteran indicated that he was 
treated for mitral valve prolapse by Dr. S. B. and was going 
to see a cardiologist.  However, September 2006 and March 
2008 letters included VA Forms 21-4142 to be completed and 
returned so that VA could request treatment records from 
private doctors, clinics, or hospitals, to include treatment 
records from Dr. S. B., however, to date the Veteran did not 
submit the completed VA Forms 21-4142 or provide any 
additional information so that the records could be obtained.  
The RO arranged for multiple VA examinations to assess the 
severity of the Veteran's mitral valve prolapse, however, the 
Veteran failed to report to examinations scheduled in August 
2007 and September and October 2009.  August and September 
2009 letters advised the Veteran of the consequences of 
failing to report for the scheduled VA examinations, which 
included rating the disorder on the evidence of record or 
denying the claim consistent with 38 C.F.R. § 3.655 (2009).  
The Court has held that the duty to assist is not a one-way 
street.  If a Veteran wishes help in developing his claim, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Here, VA's assistance obligations are met.  
Accordingly, the Board will address the merits of the claim. 

II. Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities and the criteria that must 
be met for specific ratings.   The regulations require that, 
in evaluating a given disability, the disability be viewed in 
relation to its whole recorded history.  38 C.F.R. § 4.2; see 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected mitral valve prolapse 
currently is evaluated as zero percent disabling (non- 
compensable) effective March 1, 2003 under Codes 7099-7000.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  38 C.F.R. 
§ 4.27.  When an unlisted disease, injury, or residual 
condition is encountered, requiring rating by analogy, the 
diagnostic code number is "built up" with the first two 
digits being selected from that part of the schedule most 
closely identifying the part, and the last two digits being 
"99" for an unlisted condition. Id.  Here, the Veteran's 
disability was rated by analogy under Code 7000 for valvular 
heart disease (including rheumatic heart disease).  See 
38 C.F.R. § 4.104, DC 7099- 7000 (2009).

Under DC 7000, a 10 percent rating is assigned for valvular 
heart disease where a workload of greater than 7 METs 
(metabolic equivalents) but not greater than 10 METs results 
in dyspnea, fatigue, angina, dizziness, or syncope or 
requires continuous medication.  A 30 percent rating is 
assigned where a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope or evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or x-ray.  A 
60 percent rating is assigned for valvular heart disease with 
more than 1 episode of congestive heart failure in the past 
year or a workload of greater than 3 METs but not greater 
than 5 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope or left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A 100 percent rating is 
assigned for chronic congestive heart failure or a workload 
of 3 METs or less results in dyspnea, fatigue, angina, 
dizziness, or syncope or left ventricular dysfunction with an 
ejection fracture of less than 30 percent.  A 100 percent 
rating also is assigned during active infection with valvular 
heart damage and for 3 months following cessation of therapy 
for the active infection.  Id.

Note (1) to DC 7000 states that cor pulmonale, a form of 
secondary heart disease, should be evaluated as part of the 
pulmonary condition that caused it.  Note (2) to DC 7000 
states that 1 MET is the energy cost of standing quietly at 
rest and represents an oxygen uptake of 3.5 milliliters per 
kilogram of body weight per minute.  When the level of METs 
at which dyspnea, fatigue, angina, dizziness, or syncope 
develops is required for evaluation and a laboratory 
determination of METs by exercise testing cannot be done for 
medical reasons, an estimation by a medical examiner of the 
level of activity (expressed in METs and supported by 
specific examples, such as slow stair climbing or shoveling 
snow) that results in dyspnea, fatigue, angina, dizziness, or 
syncope may be used. Id.

III. Analysis

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate this claim for increase, 
and what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

The Board finds that a 10 percent rating, but no higher, is 
warranted for the Veteran's service-connected mitral valve 
prolapse.  

On January 2003 VA examination, prior to military separation, 
the Veteran reported that he was seen in service for chest 
pains and a cardiac echo revealed a diagnosis of mitral valve 
prolapse.  He indicated that he had no functional impairment 
and had not lost any time form work as a result of this 
condition.  An estimated METs on examination was 8 and up 
with no restrictions.  On February 2005 VA examination, it 
was noted that from 1996 to 2005, the Veteran had no symptoms 
of mitral valve prolapse.  He had to take an antibiotic 
prophylaxis before any kind of procedure.  His METs were 
around 8 to 9 on examination.  He reported that he worked in 
security and did not have any chest pains or palpations.  The 
impression included a history of mitral valve prolapse with 
no symptoms and history of congestive heart failure.  On July 
2005 VA examination, the Veteran's METs were estimated to be 
approximately 8 to 9.  He indicated that he had no symptoms 
related to mitral valve prolapse.  He denied any chest pain, 
palpitations, swelling of the feet, or shortness of breath.  
He indicated that he could do his job as a security officer 
just fine.  The impression was history of mitral valve 
prolapse with no symptoms and no symptoms of congestive heart 
failure.  Although the Veteran reported during his October 
2007 Travel Board hearing, that he would get winded even when 
he didn't overly exert himself, he failed to report, without 
good cause, to VA examinations scheduled in September and 
October 2009 to assess the current severity of his condition.  
See 38 C.F.R. § 3.655.  In summary, the medical evidence 
showed that the Veteran did not have dyspnea, fatigue, 
angina, dizziness, or syncope, or required continuous 
medication, however, he reported current symptoms of wheezing 
and his mitral valve prolapse was manifested by a workload of 
greater than 7 METs but not greater than 10 METs.  Given the 
above, and that mitral valve prolapse must be rated by 
analogy, the Board finds the Veteran's condition more closely 
approximate a 10 percent rating, but no higher, under Code 
7000.  See 38 C.F.R. § 4.104, DC 7099-7000 (2009).

The Board has considered whether "staged" ratings are 
appropriate.  See Fenderson, supra.  The record, however, 
does not support assigning different percentage disability 
ratings at any point throughout the appeal period.

The Board has also considered whether a higher rating is 
warranted on an extra-schedular basis.  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability. If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  Here, as discussed above, the rating criteria for 
the service-connected mitral valve prolapse reasonably 
describes the Veteran's disability level and symptomatology.  
Thus, as the Veteran's disability picture is contemplated by 
the rating schedule, the assigned schedular evaluation is 
adequate, and no referral for an extraschedular evaluation is 
required. Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).





ORDER

An initial rating of 10 percent for mitral valve prolapse is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.

          

____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


